MoOLELLAN, J.
Common-law ejectment to recover a plot of land in the city of Mobile, Ala., “on the south side of Church street, extending with a width of, to wit, thirty feet from Water to Commerce streets.” The affirmative charge was given for defendant (appellee), Luciana F. Boulo.
We may avoid a repetition of the general history of the status and events out of which this controversy arises by referring to the full report of the appeal of Boulo v. N. O., M. A T. R. R. Co,, 55 Ala. 480, which was concerned with the locus in quo of the lands, in the city of Mobile, patented to James Wilson by the United *583States on December 30, 1823. This patent granted the following plot of land: “Lot numbered three in square number two, being thirty feet front, situated on the ancient site of Fort Charlotte, in the town of Mobile and state of Alabama, according to the official plot of the survey of the said lands. * * *” It was essential to the plaintiffs’ establishment of right to recover that they show, at least prima facie, that the plot described in the complaint was a part of the plot granted by the patent to James Wilson.
The evidence, including that excluded on defendant’s objection, has been carefully considered in the light of the oral argument and that in brief submitted for the appellants, wherefrom we are unable to discover any degree of support for the appellants’ contention that the land in question was a part of lot 3 in block 2 granted to James Wilson in 1823. The reference in the minutes of the municipal body to a Wilson lot at the southeast corner of Water and Church streets is, of course, no evidence that that lot was within the grant mentioned; nor is it any evidence of title thereto in James Wilson. The legal title to lands cannot, in this state, be established by reputation. — Anniston City Land Co. v. Edmondson, 145 Ala. 557, 40 South. 505.
The change of the west boundary of Water street, if ever effected, is likewise of no probative force to show that the granted plot comprehended the lot in suit.
There is no prejudicial error in the record. The judgment is affirmed.
Affirmed.
Anderson, C. J., and Sayre and Somerville, JJ., concur.